Supreme Court of Florida
                                  ____________

                                  No. SC13-2092
                                  ____________

                 CLEMENTE JAVIER AGUIRRE-JARQUIN,
                             Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                  No. SC14-1332
                                  ____________

                 CLEMENTE JAVIER AGUIRRE-JARQUIN,
                             Petitioner,

                                        vs.

                             JULIE L. JONES, etc.,
                                 Respondent.

                                [October 27, 2016]

PER CURIAM.

      Clemente Javier Aguirre-Jarquin (“Aguirre”) appeals the denial of his

motions to vacate his conviction of first-degree murder and sentence of death filed
under Florida Rule of Criminal Procedure 3.851, and he also petitions this Court

for a writ of habeas corpus.1

                                I. BACKGROUND

      In 2006, Aguirre was convicted and sentenced to death for the 2004 murders

of Cheryl Williams and Carol Bareis, who were stabbed to death in their home.

Aguirre-Jarquin v. State, 9 So. 3d 593 (Fla. 2009). In its opinion in Aguirre’s

direct appeal, this Court explained the evidence presented at trial as follows:

             Aguirre was born in Honduras in 1980 and came to the United
      States in March of 2003. . . .
             At the time of the murders, Aguirre [lived at 117 Vagabond
      Way in a trailer park in Seminole County and] worked at a restaurant
      as a dishwasher and a prep cook. One of his duties was washing the
      knives. . . .
             The victims, Cheryl Williams and Carol Bareis, lived next door
      to Aguirre. Carol was Cheryl’s mother. Cheryl’s daughter, Samantha
      Williams, lived with her mother and grandmother. Carol was a stroke
      victim, partially paralyzed, and spent most of her time in a wheelchair.
             Aguirre was an acquaintance of his neighbors and occasionally
      visited with them socially. Samantha testified that several months
      before the murders she awoke at 2 a.m., and Aguirre was standing
      over her bed. She screamed at him and forcefully told him to leave.
      Samantha escorted Aguirre out the front door and locked the door
      behind him. The next day she reiterated that he was not to enter their
      residence at night without permission.
             On the night of June 16, 2004, Mark Van Sandt, who was in a
      relationship with Samantha, went to 121 Vagabond Way to visit
      Samantha. He arrived at the residence around 7:30 p.m. and stayed
      until approximately 11:30 p.m. Samantha decided to leave with Mark
      and stay at his parents’ house that night. When Samantha and Mark



      1. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla. Const.


                                         -2-
left the residence at 121 Vagabond Way, both Cheryl and Carol were
inside and alive.
       Samantha was scheduled to work the next day, so Mark agreed
to go back to her house and pick up her work clothes. Mark left his
house around 8:45 a.m. on June 17, 2004, and drove to 121 Vagabond
Way. When Mark arrived at 121 Vagabond Way, he went to the front
door, which was almost always left unlocked, and attempted to open
the door. However, he was unable to fully open the door because
Cheryl Williams’ body was blocking the entryway. Mark squeezed
his way through the door and called 911.
       Deputy Pensa of the Seminole County Sheriff’s Department
was the first law enforcement officer to arrive. Deputy Pensa forcibly
entered through the back door. Subsequently, two other officers,
Bates and Miller, arrived at the scene. Pensa and Bates noticed blood
on the floor. The officers located Cheryl’s body, which blocked the
front door. Thereafter, deputy Pensa found Carol lying dead on the
floor in the living room. She was lying face down in a pool of blood
next to her wheelchair.
       One of the crime scene analysts found a ten-inch chef’s knife
while searching the property. The knife was found between Aguirre’s
residence and the victims’ residence. The knife was the same make
and model used at Aguirre’s place of employment. After speaking
with the head chef at the restaurant where Aguirre worked, law
enforcement officers determined that a ten-inch chef’s knife was
missing from the restaurant.[FN]
       [FN.] Aguirre’s roommates also stated that the knife was
       similar to one that had been at their residence, which was
       also missing. Samantha Williams testified that her
       family did not own a knife of that type.
       At approximately 11 a.m. on June 17, deputies knocked on the
door of 117 Vagabond Way and asked Aguirre and his two
roommates if they knew anything about what happened next door.
Aguirre told the officers he did not know there was a problem next
door. Later that same day, Aguirre approached law enforcement
officers and told them that he had information about what occurred
next door. He told the officers that he went into the home and saw
that Cheryl was dead. However, at this point, Aguirre told them that
he only knew of Cheryl’s death. After Aguirre’s conversations with
police, he was arrested for tampering with evidence from a crime
scene. Subsequently, Aguirre was indicted for murder.

                                 -3-
       During the course of the trial, various law enforcement
personnel, physicians, and experts testified to the evidence at the
crime scene and the victims’ wounds. Cheryl had been stabbed 129
times. She had severe wounds to her lungs and leg, one of which
severed her femoral artery. She also had numerous defensive wounds
on her hands and feet that indicated an extremely violent struggle for
her life. She was stabbed in the arms, legs, back, hands, feet, and
chest. One stab wound to her left lung was considered fatal. There
was an extensive amount of evidence in the area of the house where
Cheryl was found, including a great deal of blood on the floor, walls,
and door in the area of Cheryl’s body.
       Carol suffered two stab wounds. The fatal stab wound went
directly into her chest and severed her left ventricle, and the other stab
wound was to her back. . . .
       All of the stab wounds sustained by Cheryl and Carol were
consistent with being caused by the chef’s knife found between the
victims’ residence and Aguirre’s residence. The knife contained
Cheryl’s blood on the handle and Carol’s blood on the blade,
indicating that Cheryl was killed first.
       A crime scene analyst testified that there were 67 bloody shoe
impressions found inside the victims’ residence. Of the 64
impressions that were comparable, all 64 were consistent with the
footwear of Aguirre. The soles of his shoes contained Cheryl’s blood.
Law enforcement officers obtained a search warrant for the property
at 117 Vagabond Street and retrieved the bag of clothes. Aguirre’s
underwear, socks, T-shirt, and shorts contained Cheryl’s blood.
Further, Aguirre’s T-shirt, shorts, and underwear contained Carol’s
blood and DNA.
       A Florida Department of Law Enforcement (FDLE) bloodstain
pattern analyst also examined Aguirre’s clothing. Aguirre’s shorts
had contact stains on both the front and back. The back of his shorts
also had bloodstains that were not contact stains but arrived on his
shorts through some type of motion, either impact spatter or cast off.
His socks had contact stains as well as spots that were “consistent
with dropped blood.”
       According to Aguirre’s testimony during the guilt phase, he had
the day before the murders off from work so he began drinking early.
He and his friends continued to drink throughout the day and night.
Aguirre returned back to 117 Vagabond Way at approximately 5 a.m.
on the morning of the murders.

                                  -4-
             Aguirre stated that he watched television and then got up to
      look for beer. There was no beer in his trailer so he walked next door.
      He attempted to go inside, but Cheryl’s body was blocking the door.
      However, he managed to make it inside, and he lifted Cheryl’s body
      on to his lap and tried to revive her. He realized she was dead so he
      put her back on the floor where he found her. Aguirre then walked
      toward the living room where Carol spent the majority of her time and
      found her dead as well. While in the house, Aguirre noticed the
      murder weapon sitting on a box near where Cheryl was lying. He
      stated that he feared the killer was still inside the house; therefore, he
      picked up the knife and screamed, “Is anybody here?” There was no
      reply. He then walked to Samantha’s room. She was not there, but
      her room had been ransacked.
             Thereafter, Aguirre ran outside towards his residence and
      tossed the knife into the grass. He then stripped off all his clothes,
      placed them in a plastic bag, set the bag on top of his shed, and
      bathed. Aguirre initially planned to burn the clothes. He explained
      that he did not call police and report the murders because he was an
      illegal immigrant and afraid of deportation.

Id. at 598-600 (two footnotes omitted).

      Aguirre’s jury convicted him of two counts of first-degree murder and one

count of burglary with an assault or battery. Id. at 600. Following the penalty

phase presentation, the jury recommended the death sentence for the murder of

Cheryl Williams by a vote of 7 to 5 and recommended the death sentence for the

murder of Carol Bareis by a vote of 9 to 3. Id. After holding a Spencer2 hearing,

the trial court sentenced Aguirre to two death sentences in accordance with the

jury’s recommendations, finding that the aggravating circumstances outweighed




      2. Spencer v. State, 615 So. 2d 688 (Fla. 1993).


                                          -5-
the mitigating circumstances.3 Id. The trial court also sentenced Aguirre to life in

prison for the burglary count.

      This Court affirmed Aguirre’s convictions and sentences on direct appeal.4

Id. at 597. Thereafter, the United States Supreme Court denied Aguirre’s petition

for a writ of certiorari. Agui[r]re-Jarquin v. Florida, 559 U.S. 942 (2010).



      3. For the murder of Cheryl Williams, the trial court found the following
aggravators: (1) the defendant was previously convicted of another capital
felony—i.e., Carol’s murder (moderate weight); (2) the capital felony was
committed while the defendant was engaged in the commission of a burglary
(moderate, but less than great weight); and (3) the capital felony was especially
heinous, atrocious, or cruel (great weight). Aguirre-Jarquin, 9 So. 3d at 600 n.6.
For the murder of Carol Bareis, the trial court found the following aggravators: (1)
the defendant was previously convicted of another capital felony—i.e., Cheryl’s
murder (great weight); (2) the capital felony was committed while the defendant
was engaged in the commission of a burglary (moderate, but less than great
weight); (3) the capital felony was committed for the purpose of avoiding or
preventing a lawful arrest (great weight); (4) the capital felony was especially
heinous, atrocious, or cruel (great weight); and (5) the victim of the capital felony
was particularly vulnerable due to advanced age or disability (great weight). Id.

       The trial court found the following statutory mitigating circumstances: (1)
under the influence of extreme mental or emotional disturbance (moderate weight);
(2) substantially impaired ability to appreciate the criminality of his conduct
(moderate weight); and (3) age (24) (little weight). Id. In addition, the trial court
found the following nonstatutory mitigating circumstances: (1) long term
substance abuse problem (moderate weight); (2) dysfunctional family setting (little
weight); (3) childhood abuse (little weight); (4) poor performance in school (little
weight); and (5) brain damage from substance abuse (moderate weight). Id.
      4. Aguirre raised the following claims on direct appeal:

      (A) the trial court erred in conducting the Faretta[v. California, 422
U.S. 806 (1975),] colloquy and requiring Aguirre to proceed with
      counsel; (B) the trial court erred in denying Aguirre’s motion for a

                                        -6-
      In 2011, Aguirre filed his initial 3.851 postconviction motion, raising

(among other claims) that trial counsel was ineffective for failing to investigate

alternate suspects, including Samantha Williams. Subsequently, Aguirre amended

his initial postconviction motion multiple times, adding additional allegations

regarding Samantha as an alternative suspect, including (after DNA testing) that

multiple bloodstains containing Samantha’s DNA (but not Aguirre’s) were found

at the crime scene near the victims’ blood, and that Samantha had stated that

demons made her kill her family. Following an evidentiary hearing, the circuit

court denied relief on all claims, and Aguirre appealed to this Court.

      While Aguirre’s appeal of the denial of his initial postconviction motion was

pending in this Court, in 2014, Aguirre filed a successive postconviction motion in



      new trial based on newly discovered evidence [that FDLE’s print
      work on the murder weapon was inconclusive rather than a match to
      Aguirre]; (C) the trial court abused its discretion in denying Aguirre’s
      for-cause challenge of a juror; (D) the trial court erred in denying
      Aguirre’s motion for judgment of acquittal on the burglary charge; (E)
      the trial court erred in allowing Samantha Williams’ testimony
      regarding Aguirre’s prior uninvited entry into the victims’ home; (F)
      the trial court erred in instructing the jury on the cold, calculated, and
      premeditated aggravator; (G) the trial court erred in finding that the
      murder of Carol Bareis was committed to eliminate her as a witness;
      (H) the trial court erred in finding that the murder of Carol Bareis was
      heinous, atrocious, or cruel.

Id. at 600-01. In addition, Aguirre argued that Florida’s death sentencing scheme
is unconstitutional under Ring v. Arizona, 536 U.S. 584 (2002), that the bare
majority vote for death is unconstitutional, and that the standard jury instructions
for capital cases are unconstitutional. Id. at 601 n.8.

                                         -7-
the circuit court alleging that he is entitled to a new trial based upon newly

discovered evidence regarding Samantha that first came to light during the initial

postconviction evidentiary hearing and that was developed after the close of

evidence in that proceeding, namely affidavits from several other individuals

stating that Samantha told them that she killed her mother and grandmother. This

Court relinquished jurisdiction for the circuit court to hold an evidentiary hearing

and consider whether the cumulative effect of the newly discovered evidence

requires a new trial. Following the evidentiary hearing, the circuit court denied

Aguirre’s successive motion.

      In so ruling, the circuit court concluded that Aguirre’s successive

postconviction motion constituted an abuse of process because, in the court’s view,

Aguirre should have sought leave to amend his initial postconviction motion to

address the additional statements in which Samantha admitted to killing her mother

and grandmother. However, the circuit court also addressed the merits, ruling that

Samantha’s statements are inadmissible hearsay and that her statements also fail to

satisfy the requirements of Chambers v. Mississippi, 410 U.S. 284 (1973), for

admitting a third-party’s hearsay confession. Alternatively, the circuit court

concluded that, “[e]ven if the various statements made by Samantha Williams were

found to be admissible, when viewed in light of all the evidence presented at the

evidentiary hearing during the [initial postconviction] proceedings and the


                                         -8-
evidence presented at trial, they are not likely to produce an acquittal.” In support

of its ruling, the circuit court found that Samantha’s statements are either “more in

line with expressions of survivor’s guilt than expressions of guilt [for] murder[],”

or “more likely attempts to frighten individuals who had upset her rather than true

confessions to the crimes.” The circuit court also accepted the testimony of the

State’s experts that the forensic evidence is inconsistent with Aguirre’s claim that

he found the victims’ bodies over the testimony of Aguirre’s postconviction

experts that the evidence is consistent with Aguirre’s claim. The circuit court

further concluded that none of the evidence weakened Samantha’s alibi, which was

provided by Samantha’s then-boyfriend who testified that Samantha was asleep

with him at his parents’ home, but also acknowledged that he was “dead to the

world” asleep most of the night.

      Aguirre raises four issues in his appeal of the denial of his initial and

successive postconviction motions, including that the cumulative effect of the

newly discovered evidence requires a new trial. In addition, he petitions this Court

for a writ of habeas corpus. We agree with Aguirre that the cumulative effect of

the newly discovered evidence requires a new trial and therefore limit our review

to that dispositive issue.




                                         -9-
                                  II. ANALYSIS

      This Court has explained that the following two requirements must be met to

set aside a conviction on the basis of newly discovered evidence:

      First, the evidence must not have been known by the trial court, the
      party, or counsel at the time of trial, and it must appear that the
      defendant or defense counsel could not have known of it by the use of
      diligence. Second, the newly discovered evidence must be of such
      nature that it would probably produce an acquittal on retrial. See
      Jones v. State, 709 So. 2d 512, 521 (Fla. 1998) (Jones II). Newly
      discovered evidence satisfies the second prong of the Jones II test if it
      “weakens the case against [the defendant] so as to give rise to a
      reasonable doubt as to his culpability.” Jones II, 709 So. 2d at 526
      (quoting Jones v. State, 678 So. 2d 309, 315 (Fla. 1996)).
Marek v. State, 14 So. 3d 985, 990 (Fla. 2009).
      Because there is no dispute that the DNA evidence and confessions at issue

in Aguirre’s case are newly discovered evidence within the meaning of the first

prong, the only question is whether this evidence satisfies the second prong. In

evaluating whether the second prong is satisfied, this Court has explained that

            [i]n determining whether the evidence compels a new trial, the
      postconviction court must “consider all newly discovered evidence
      which would be admissible” and must “evaluate the weight of both
      the newly discovered evidence and the evidence which was
      introduced at the trial.” [Jones v. State, 591 So. 2d 911, 916 (Fla.
      1991) (Jones I)]. This determination includes
            whether the evidence goes to the merits of the case or
            whether it constitutes impeachment evidence. The trial
            court should also determine whether this evidence is
            cumulative to other evidence in the case. The trial court
            should further consider the materiality and relevance of
            the evidence and any inconsistencies in the newly
            discovered evidence.


                                        - 10 -
      Jones II, 709 So. 2d at 521 (citations omitted).

Id.; see also Jones II, 709 So. 2d at 522 (“Because this appeal involves a second

evidentiary hearing in which claims of newly discovered evidence were presented

and evaluated by a trial judge, we must evaluate all the admissible newly

discovered evidence at this hearing in conjunction with newly discovered evidence

at the prior evidentiary hearing and then compare it with the evidence that was

introduced at trial.”); Swafford v. State, 125 So. 3d 760, 775-76 (Fla. 2013) (“The

Jones standard requires that, in considering the effect of the newly discovered

evidence, we consider all of the admissible evidence that could be introduced at a

new trial. In determining the impact of the newly discovered evidence, the Court

must conduct a cumulative analysis of all the evidence so that there is a ‘total

picture’ of the case and ‘all the circumstances of the case.’ ” (quoting Armstrong v.

State, 642 So. 2d 730, 735 (Fla. 1994))).

      Further, when, as in Aguirre’s case, the circuit court rules on a newly

discovered evidence claim after an evidentiary hearing, this Court “review[s] the

trial court’s findings on questions of fact, the credibility of witnesses, and the

weight of the evidence for competent, substantial evidence.” Green v. State, 975
So. 2d 1090, 1100 (Fla. 2008). This Court “review[s] the trial court’s application

of the law to the facts de novo.” Id.




                                         - 11 -
      Applying the applicable Jones II standard to Aguirre’s case, we cannot agree

with the circuit court’s conclusion that the newly discovered evidence does not

compel a new trial. Rather, when compared to the evidence introduced at trial, the

newly discovered evidence placing Samantha’s blood (rather than Aguirre’s) at

critical locations of the crime scene coupled with Samantha’s numerous

confessions to multiple individuals that she killed the victims “weakens the case

against [Aguirre] so as to give rise to a reasonable doubt as to his culpability,”

entitling Aguirre to a new trial. Marek, 14 So. 3d at 990 (quoting Jones v. State,

678 So. 2d 309, 315 (Fla. 1996)).

                                 The DNA Evidence

      At the postconviction evidentiary hearing, Aguirre presented the results of

DNA testing on 150 previously untested bloodstains from the crime scene. While

the test results showed that Aguirre’s DNA was not present, they revealed eight

bloodstains that contained the DNA of someone else: Samantha Williams. These

results were consistent with Aguirre’s trial theory that someone else murdered the

victims and bled at the scene, but the State failed to find that evidence since the

State tested only the murder weapon and Aguirre’s clothing.

      Because Samantha also lived with the victims and testified at the

postconviction evidentiary hearing that she had previously cut herself in their

home, it is especially important that the eight bloodstains containing her DNA


                                        - 12 -
were all located in areas close to the victims’ blood, in high-traffic areas, or the

bathroom where the State argued at trial that the killer would have cleaned up after

the murders. Specifically, one of the eight bloodstains was taken from the kitchen

floor, which the record shows that Cheryl had just mopped the night before the

bodies were discovered. Another was taken from the living room floor, near

Cheryl’s blood, on the way to the southeast bathroom where the State argued the

killer cleaned up after the murders. Four more were taken from the southeast

bathroom—one from the door and three from the floor, within inches of Cheryl’s

blood. The last two were taken from the half bathroom in Samantha’s southwest

bedroom—one from the wall near where Samantha insisted a full-length mirror

was hanging when she and Van Sandt left the house the night before the bodies

were discovered, and the other from the floor, next to where the mirror was found

on top of a CD containing Cheryl’s blood.

                              Samantha’s Confessions

      However, the newly discovered evidence is not limited to Samantha’s blood

at the crime scene. In addition, evidence presented at the postconviction

evidentiary hearing establishes Samantha has confessed—on five different

occasions to four different people—that she killed the victims.

      Specifically, Samantha’s friend, Nichole Casey, testified that she heard

Samantha say, on two separate occasions in 2010, that “the demons in her head


                                         - 13 -
made her do it,” meaning “[m]ade her kill her mom . . . [a]nd her grandmother.”

On the second occasion, Casey testified that Samantha was crying and making “a

stabbing motion towards her chest,” and that Samantha told her “that the demons

had made her do it” and that “she had hurt her mom.” When asked, “Do you have

any doubt whether or not [Samantha] told you that demons made her kill her

family?” Casey answered, “No.”

      In addition to Samantha’s two confessions to Casey, three of Samantha’s

former neighbors testified to three separate instances in which Samantha admitted

to killing the victims. First, Samantha’s former neighbor, Christine Laravuso

testified that Samantha said, “I’m crazy, I’m evil, and I killed my grandmother and

my mother” when Laravuso stopped Samantha from drinking directly from a liquor

bottle at a March 2012 neighborhood barbeque. Second, in July 2012, Samantha

told different neighbors, Marianne Laravuso and Michael Bowman, after they

asked her to leave their property, that she “wasn’t afraid” of them and that she had

“killed [her] mom and grandma.” Third, a few months later, when Marianne saw

Samantha standing in her yard and asked Samantha to leave, Marianne testified

that Samantha replied, “I’m not afraid of you guys . . . I killed my mom, I killed

my grandmother.” All three of these statements occurred in close proximity to the

postconviction DNA testing.




                                        - 14 -
      The State first urges us not to consider Samantha’s three most recent

confessions on abuse-of-process grounds, arguing (as the circuit court found) that,

rather than file a successive postconviction motion to address them, Aguirre should

have sought leave to amend his initial postconviction motion. We decline the

invitation, as evidence of these additional confessions did not surface until the

evidentiary hearing on the initial postconviction motion was already underway, and

it was not fully developed until well after the close of evidence. See Lukehart v.

State, 70 So. 3d 503, 514-15 (Fla. 2011) (holding circuit court did not err by

denying defendant’s motion to amend the pleadings to conform with the evidence

based upon new evidence “that did not surface until the evidentiary hearing” and

stating that “[t]his claim may be properly raised in a successive motion for

postconviction relief”).

      The State also argues (and the circuit court ruled) that Samantha’s

statements should not factor into our analysis because they would be inadmissible

in a new trial, but that is incorrect. While Samantha’s out of court confessions

constitute hearsay,5 in Chambers, 410 U.S. at 302, the United States Supreme


       5. These statements would not be admissible as a declaration against
Samantha’s penal interest because she was not unavailable as a witness. See §
90.804(2), Fla. Stat. Rather, Samantha testified at Aguirre’s trial as a key witness
for the State. She also testified at the evidentiary hearing on the initial
postconviction motion, and the postconviction record indicates that, if Aguirre
receives a new trial, the State will not pursue charges against Samantha and that
she would be available to testify again.

                                        - 15 -
Court explained that “where constitutional rights directly affecting the

ascertainment of guilt are implicated, the hearsay rule may not be applied

mechanistically to defeat the ends of justice.” Accordingly, the Supreme Court

ruled that the trial court erred by excluding, on hearsay grounds, the testimony of

three witnesses that another person had admitted, on three separate occasions, to

committing the murder of which the defendant was convicted. Id.

       This Court has since applied Chambers to consider whether a third party’s

hearsay confession is admissible as substantive evidence. See, e.g., Bearden v.

State, 161 So. 3d 1257, 1264 (Fla. 2015). In Bearden, this Court explained that

“[t]he Supreme Court evaluated Chambers’ argument in light of four factors

intended to evaluate the admissibility of an out-of-court statement: (1) the

confession or statement was made spontaneously to a close acquaintance shortly

after the crime occurred; (2) the confession or statement is corroborated by some

other evidence in the case; (3) the confession or statement was self-incriminatory

and unquestionably against interest; and (4) if there is any question about the

truthfulness of the out-of[-]court confession or statement, the declarant must be

available for cross-examination.” Id. at 1265 (citing Chambers, 410 U.S. at 300-

01).

       Applying the four Chambers factors to Samantha’s statements compels their

admission. First, while Samantha’s confessions that she killed her mother and


                                        - 16 -
grandmother were not made shortly after the crime, they were spontaneous and not

coerced, and they were made to people Samantha knew. Further, three of the

statements (to Bowman and the Laravusos) were made in close proximity to the

postconviction DNA testing, which Samantha knew was being conducted.

      Second, DNA results revealing Samantha’s blood in key areas of the crime

scene corroborate her confessions. So, too, does Aguirre’s insistence that he did

not kill the victims, as does testimony from Aguirre’s postconviction forensic

experts explaining that the killer could not have been wearing Aguirre’s shorts and

why the footwear impressions Aguirre left at the crime scene are consistent with

his story of how he found the victims’ bodies. Additional corroboration also exists

in the sheer number of times Samantha confessed—five separate times to four

different people.

      Third, Samantha’s statements were plainly against her penal interest.

Samantha unequivocally told Nichole Casey, Christine Laravuso, Marianne

Laravuso, and Michael Bowman that she killed her mother and her grandmother.

      Fourth, and finally, to the extent there is a question about the truthfulness of

Samantha’s statements, she is available to testify and be cross-examined.

Samantha testified as a key witness for the State at Aguirre’s trial, putting Aguirre

in the victims’ home, uninvited, prior to the murders.




                                        - 17 -
      Accordingly, Samantha’s confessions that she killed her mother and

grandmother are admissible as substantive evidence under Chambers. And they

would also be admissible to impeach Samantha. See Livingston v. State, 678 So.
2d 895, 897 (Fla. 4th DCA 1996) (“Obviously, a defendant has a strong interest in

discrediting a crucial state witness by showing bias, an interest in the outcome, or a

possible ulterior motive for his in-court testimony.”). Therefore, Samantha’s

confessions are properly considered in analyzing the cumulative effect of the

newly discovered evidence.6

             The Newly Discovered Evidence Compels a New Trial

      The importance of the newly discovered evidence is plain when compared

with the evidence that the State used to convict Aguirre—i.e., forensic evidence

linking Aguirre to the murders and Samantha’s testimony. As this Court explained

in its decision on direct appeal, at trial, the State’s case against Aguirre was based

primarily on forensic evidence consisting of bloodstains on Aguirre’s clothing and

his footwear impressions at the crime scene. See, e.g., Aguirre, 9 So. 3d at 609

(explaining that, in addition to Aguirre’s admission that he went “inside the



       6. Similarly, Aguirre introduced other evidence during the postconviction
evidentiary hearing that would, at minimum, be admissible to impeach Samantha.
This evidence includes Baker Act records reflecting Samantha’s extensive history
of mental health problems, violent nature, and volatile relationship with her
mother, as well as testimony from individuals who had knowledge of Samantha’s
strained relationship with her mother.

                                         - 18 -
victims’ home . . . [and] handl[ed] the murder weapon, which the evidence

indicated was missing from his place of employment[, t]here is also voluminous

forensic evidence linking him to the murders,” including that his clothes “were

covered in the victims’ blood,” “[h]is shorts contained blood stains that were not

contact stains and could have only arrived through motion,” and “[b]loody

footprints found inside the home match his shoes, and the blood of one of the

victims was found on the soles of his shoes”).

      In addition to the forensic evidence, at trial, Samantha testified as a key

witness against Aguirre. It was Samantha who put Aguirre in the victims’ home

uninvited, testifying that once, several months prior to the murders, she woke in

the middle of the night to find Aguirre standing over her bed. See id. at 606-07

(“Samantha’s testimony was relevant to prove that Aguirre did not have consent to

walk into the victims’ home whenever he pleased. Further, her testimony rebutted

Aguirre’s defense that he walked into the victims’ home that fateful morning

looking for a beer and did not need to knock because the door was partially

open.”). It was also Samantha who denied that her family owned a knife like the

murder weapon—a common kitchen knife that was also of the type used and

reportedly missing from the restaurant where Aguirre worked. See id. at 598 n.2.

      However, adding the newly discovered evidence to the picture changes the

focus entirely: No longer is Aguirre the creepy figure who appears over


                                        - 19 -
Samantha’s bed in the middle of the night; he is now the scapegoat for her crimes.

Viewed through this lens, the DNA evidence tending to exculpate Aguirre but

inculpate Samantha substantially weakens the case against Aguirre. And when the

DNA evidence is considered together with Samantha’s numerous, unequivocal

confessions, the result is reasonable doubt as to Aguirre’s culpability.

      However, the State would have us assuage this doubt by accepting the circuit

court’s conclusion that Samantha is a troubled young woman with survivor’s guilt

over her mother and grandmother’s murders, crimes to which she is prone to

confessing when she is either upset or threatening others. The State would further

have us accept (as did the circuit court) its experts’ opinions that the forensic

evidence is inconsistent with Aguirre’s story over the contrary opinions of

Aguirre’s postconviction experts. And (like the circuit court), the State would

have us find dispositive Samantha’s alibi for the night of the murders, even though

it was provided by her then-boyfriend who has since admitted he was “dead to the

world” asleep most of the night. While a second jury may ultimately resolve these

(and other) conflicts in the evidence against Aguirre, they do not change the fact

that the newly discovered evidence gives rise to a reasonable doubt as to his

culpability. Accordingly, Aguirre is entitled to a new trial. See Marek, 14 So. 3d

at 990 (“Newly discovered evidence satisfies the second prong of the Jones II test




                                         - 20 -
if it ‘weakens the case against [the defendant] so as to give rise to a reasonable

doubt as to his culpability.’ ” (quoting Jones, 678 So. 2d at 315)).

                                 III. CONCLUSION

      For the foregoing reasons, we reverse the circuit court’s orders denying

Aguirre’s postconviction motions, vacate Aguirre’s convictions and sentences, and

remand for a new trial.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Two Cases:

An Appeal from the Circuit Court in and for Seminole County,
     Jessica J. Recksiedler, Judge – Case No. 592004CF002491A000X
And an Original Proceeding – Habeas Corpus

Maria E. DeLiberato and Julissa Rosalyn Fontán, Assistant Capital Collateral
Regional Counsel – Middle Region, Tampa, Florida; Marie-Louise Samuels
Parmer of The Samuels Parmer Law Firm, Tampa, Florida; Lindsey C. Boney, IV,
Ashley B. Burkett, and Kevin C. Newsom of Bradley Arant Boult Cummings,
LLP, Birmingham, Alabama; and Nina Morrison of Innocence Project, New York,
New York,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida; and James Donald
Riecks, Assistant Attorney General, Daytona Beach, Florida,

      for Appellee/Respondent


                                        - 21 -
Elliot H. Scherker of Greenberg Traurig, P.A., Miami, Florida; Barry Scott Richard
of Greenberg Traurig, P.A., Tallahassee, Florida; and Karen Marcia Gottlieb,
Coconut Grove, Florida,

      for Amicus Curiae Former Prosecutors and Government Lawyers Who
      Sought the Death Penalty at Trial or Defended Capital Convictions on
      Appeal




                                      - 22 -